268 F.2d 206
LEATHERHIDE INDUSTRIES, INC., Debtor-Appellant,v.Sidney LIEBERMAN, Objecting Creditor-Appellee.
No. 320, Docket 25590.
United States Court of Appeals Second Circuit.
Argued April 8, 1959.Decided June 29, 1959.

Bernard J. Coven, New York City, for appellant.
Louis P. Rosenberg, Brooklyn, N.Y.  (Alfred A. Rosenberg, Brooklyn, N.Y., of counsel), for appellee.
Before HINCKS, LUMBARD and WATERMAN, Circuit Judges.
PER CURIAM.


1
On April 8, 1958 debtor filed a petition for an arrangement under Chapter XI of the Bankruptcy Act, 11 U.S.C.A. 701 et seq.  A proposed arrangement was not accepted at a duly notified meeting of creditors, and, after the Referee on August 29 adjudged debtor bankrupt and directed it to proceed in bankruptcy, debtor then, within a month, filed a petition under Chapter X, 11 U.S.C.A. 501 et seq., seeking a corporate reorganization.  This Chapter X petition having been dismissed by the district court, debtor appealed to us.  We remanded the action because at that time the record disclosed that the court below had not made adequate findings to support its dismissal order, Leatherhide Industries, Inc. v. Lieberman, 2 Cir., 1958, 261 F.2d 560.  The case is now once more before us.  Upon remand the district court adhered to its former disposition.  This time it spelled out its findings that debtor had proposed no plan of reorganization that was either possible or feasible, and it also found that the Chapter X petition was not filed by the debtor in good faith.


2
The findings of fact upon which the court below predicated its present order of dismissal are clearly correct.  There is no evidence or assurance of any commitment by anyone that any additional capital funds are legitimately available to justify a court's certificate of approval of a reorganization.  The pending bankruptcy proceedings initiated by the Chapter XI petition should go forward without further delay.


3
Affirmed.